        Case 1:16-mc-01430-RBW Document 27 Filed 11/16/18 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


LARRY KLAYMAN

              Plaintiff,

v.                                                       Case No: 1:16-mc-01430-RBW

JUDICIAL WATCH, INC.

              Defendant.


                   DEFENDANT JUDICIAL WATCH, INC.’S
                 MOTION TO DISMISS WRIT OF EXECUTION
          AND STATEMENT OF POINTS AND AUTHORITIES IN SUPPORT

       Defendant Judicial Watch, Inc., by undersigned counsel and pursuant to Rules 12, 60 and

LCvR 7, hereby moves to dismiss Plaintiff Larry Klayman’s (“Klayman”) Writ of Execution and

submits the following Statement of Points and Authorities in support of the Motion:

I.     FACTUAL BACKGROUND

       On June 11, 2014, the District Court for the Southern District of Florida (“Florida Court”)

entered a Final Judgment in Klayman’s favor in the amount of $181,000 (“Florida Judgment”).

[Docket No. 1-1]

       Less than two weeks after entry of the Judgment, Klayman’s former spouse, Stephanie

Ann Luck (“Luck”), faxed Judicial Watch a copy of a Creditor’s Bill filed against Klayman in

the Cuyahoga County, Ohio, Court of Common Pleas (“Ohio Court”). Exhibit A. Unable to

collect from Klayman directly, Luck sought to have Judicial Watch pay the Florida Judgment to

her, to partially satisfy a $325,000 judgment entered against Klayman in another Ohio Court case

styled as Luck v. Klayman, Case No.: CV14-828766. The Creditor’s Bill named both Klayman

and Judicial Watch as defendants.
           Case 1:16-mc-01430-RBW Document 27 Filed 11/16/18 Page 2 of 9



         Initially, Judicial Watch attempted to satisfy the judgment by making payment into the

Florida Court’s Registry. However, by Order dated May 8, 2015, the Florida Court directed that

the $181,000 be returned to Judicial Watch, noting that multiple interests in the funds entitled

Judicial Watch to file an interpleader action, which should not be handled post-judgment in a

concluded case. In particular, the Florida Court correctly noted that a dispute over the judgment

funds “may involve protracted proceedings and new claims and defenses by a new party having

nothing to do with the underlying and long-concluded action.” Klayman’s appeal of the Florida

Court’s May 8, 2015, Order was denied.

         On July 8, 2016, Klayman initiated a collection action against Judicial Watch in this

Court by registering the Florida Judgment and filing a Writ of Execution thereon. [Docket Nos. 1

and 2]

         On August 18, 2015, Luck filed a Motion to Reenter Judgment in the Child Support Case,

which the Ohio Court granted on September 16, 2015. Exhibit B. The Ohio Court then amended

its July 22, 2015, Journal Entry by, in relevant part, enjoining Judicial Watch “from paying any

of the $181,000 to Defendant Klayman”. Exhibit B.

         On August 30, 2016, Judicial Watch moved to interplead the $181,000, which the Ohio

Court granted on September 8, 2016. Exhibit C.

         On December 5, 2016, the Ohio Court granted Luck’s Motion for Summary Judgment,

found that Luck’s lien was valid, enjoined Judicial Watch from making any payment to

Klayman, and enjoined Klayman from receiving any payment on the Florida Judgment as

follows:

                IT IS THEREFORE ORDERED, ADJUDGED AND DECREED,
                THAT (1) PLAINTIFF HAS A VALID LIEN ON KLAYMAN'S
                JUDGMENT AGAINST JUDICIAL WATCH; (2) JUDICIAL
                WATCH IS ENJOINED FROM PAYING KLAYMAN


                                                 2
        Case 1:16-mc-01430-RBW Document 27 Filed 11/16/18 Page 3 of 9



              PURSUANT TO HIS JUDGMENT AGAINST IT UNTIL
              PLAINTIFF'S JUDGMENT AGAINST KLAYMAN IS
              SATISFIED; (3) KLAYMAN IS ENJOINED FROM RECEIVING
              PAYMENT FROM JUDICIAL WATCH PURSUANT TO HIS
              JUDGMENT AGAINST IT UNTIL PLAINTIFF'S JUDGMENT
              AGAINST KLAYMAN IS SATISFIED; AND (4) JUDICIAL
              WATCH SHALL INSTEAD PAY ALL MONEY DUE AND
              OWING TO KLAYMAN PURSUANT TO KLAYMAN'S
              JUDGMENT AGAINST IT, TO PLAINTIFF.

Exhibit D.

       On January 27, 2017, Judicial Watch interpleaded the funds with the Ohio Court. Exhibit

E.

       On April 4, 2017, the Ohio Court granted Judicial Watch’s Motion for Summary

Judgment and dismissed it from the case stating:

              ON 1/27/2017, DEFENDANT JUDICIAL WATCH, INC.,
              INTERPLEADED $181 ,000 IN FUNDS TO THE CUYAHOGA
              COUNTY CLERK OF COURTS.            THIS  AMOUNT
              REPRESENTS THE ENTIRETY OF THE MONETARY
              JUDGMENT AWARDED AGAINST IT AND IN FAVOR OF
              LARRY KLAYMAN ON 6/11/2014 IN A LAWSUIT FILED IN
              THE UNITED STATES DISTRICT COURT FOR THE
              SOUTHERN DISTRICT OF FLORIDA.

              THIS COURT FINDS THAT JUDICIAL WATCH, INC. HAS
              INDEED SATISFIED ITS DUTIES WITH RESPECT TO
              THE PAYMENT OF KLAYMAN'S JUDGMENT AGAINST
              JUDICIAL WATCH, AND THERE REMAIN NO VALID
              CLAIMS AGAINST JUDICIAL WATCH. IT IS THEREFORE
              ORDERED, ADJUDGED, DECREED THAT SUMMARY
              JUDGMENT IS GRANTED IN FAVOR OF DEFENDANT
              JUDICIAL WATCH, INC., AND JUDICIAL WATCH, INC. IS
              HEREBY DISMISSED FROM THIS ACTION.

              THERE IS NO JUST CAUSE FOR DELAY.

Exhibit F (emphasis added). Klayman did not appeal this Order. However, Klayman did appeal

to the Court of Appeals of Ohio, Eighth District from the Order granting summary judgment to

Luck. The Brief filed by Klayman omits any reference to the April 4, 2017, Journal Entry that


                                               3
         Case 1:16-mc-01430-RBW Document 27 Filed 11/16/18 Page 4 of 9



dismissed Judicial Watch from the Ohio interpleader action. Exhibit G. In addition, Klayman did

not include any objection to the April 4, 2017, Journal Entry in a subsequent Notice of Appeal

that he filed. Exhibit H.

       On October 19, 2017, the Court of Appeals of Ohio, Eighth District, rejected all of

Klayman’s arguments and affirmed the judgment of the Ohio Court in favor of Luck. Exhibit I.

Klayman then petitioned the Supreme Court of Ohio for certiorari, but the appeal was not

accepted for review on May 9, 2018. Exhibit J at p. 6.

       On May 9, 2018, Klayman filed a Praecipe notifying the Supreme Court of Ohio of his

intent to file a Petition for Writ of Certiorari to the U.S. Supreme Court seeking relief on

jurisdictional grounds. Exhibit K. Klayman’s Petition acknowledges that Judicial Watch “was” a

party during the lower proceedings, but does not identify Judicial Watch as a respondent. Exhibit

L at p. ii. The dismissal of Judicial Watch from the lower court proceeding was not raised in the

appeal or the petition, nor was it objected to in any way.

       On October 15, 2018, Klayman’s Petition for Writ of Certiorari to the U.S. Supreme

Court was denied. Exhibit M. As of October 17, 2018, the Ohio Court classifies the interpleader

proceeding as removed from the Court’s active docket. Exhibit N.

II.    STANDARD OF REVIEW

       A.      Relief from Judgment under Rule 60

       Rule 60(b) of the Federal Rules of Civil Procedure reads, in relevant part:

               Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and
               just terms, the court may relieve a party or its legal representative from a final
               judgment, order, or proceeding for the following reasons:

                       ...

                       (5)    the judgment has been satisfied, released, or discharged; it is based
                       on an earlier judgment that has been reversed or vacated; or applying it
                       prospectively is no longer equitable; or

                                                 4
         Case 1:16-mc-01430-RBW Document 27 Filed 11/16/18 Page 5 of 9



                         (6)   any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

       B.      Doctrine of Res Judicata

       The doctrine of res judicata is well known to this Court. “The federal courts have

traditionally adhered to the ... doctrine[ ] of res judicata.” Allen v. McCurry, 449 U.S. 90, 94

(1980). Under this doctrine, also known as claim preclusion, “a final judgment on the merits ...

precludes relitigation in a subsequent proceeding of all issues arising out of the same cause of

action between the same parties or their privies, whether or not the issues were raised in the first

trial.” Faulkner v. GEICO, 618 A.2d 181, 183 (D.C.1992) (emphasis added). The cause of action

element is “determined by the factual nucleus, not the theory on which a plaintiff relies.” Id. “If

there is a common nucleus of facts, then the actions arise out of the same cause of action.” Id. To

determine whether two actions arise out of the same cause of action, courts are to consider the

“nature of the two actions and the facts sought to be proved in each one.” Id. The doctrine of res

judicata serves “the dual purpose of protecting litigants from the burden of relitigating an

identical issue with the same party or his privy and of promoting judicial economy by preventing

needless litigation.” Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979).

III.   STATEMENT OF POINTS AND AUTHORITIES

       District courts in which a judgment is registered have the power to determine matters that

are germane to registration and enforcement. Tommills Brokerage Co. v. Thon, 52 F.R.D. 200,

202. (1971). While a party can still register and/or sue upon a judgment from another

jurisdiction, they “can only collect but once of course.” Juneau Spruce Corp. v. International

Longshoremen’s & Warehousemen’s Union, 128 F.Supp 697, 699 (1955).

       Here, Klayman seeks to avoid payment of Luck’s judgment or compel Judicial Watch to

pay the Florida Judgment twice. However, Judicial Watch satisfied the Florida Judgment when

                                                  5
         Case 1:16-mc-01430-RBW Document 27 Filed 11/16/18 Page 6 of 9



the total judgment amount was interpleaded with Ohio Court in the interpleader action on

January 27, 2017. Exhibit E. In the April 4, 2017, Journal Entry, the Ohio Court’s holding

confirms that “Judicial Watch, Inc. has indeed satisfied its duties with respect to the payment of

Klayman’s Judgment against Judicial Watch….” Exhibit F. Klayman never appealed this final

order. He did exhaust all possible appeals and there is no further recourse in Ohio. Therefore, the

matter was finally concluded.

       A.      The Florida Judgment is Satisfied

       Faced with multiple claims to the Florida Judgment proceeds, Judicial Watch

successfully moved the Ohio Court to permit interpleader of the judgment funds. This remedy

allows a party exposed to multiple claims on a single obligation to settle the controversy and

satisfy his obligation in one proceeding. Hat Ranch, Inc. v. Babbitt, 932 F. Supp. 1, 3 (D.D.C.

1995), aff'd sub nom. Hat Ranch, Inc. v. United States, 102 F.3d 1272 (D.C. Cir. 1996); and

Commercial Union Ins. v. United States, 999 F.2d 581, 583 (D.C.Cir.1993). An interpleader

action “‘allows a party exposed to multiple claims on a single obligation or property ... to settle

the controversy and satisfy his obligation in one proceeding.’” RLI Ins. Co. v. All Star Transp.,

Inc., 608 F.3d 848, 849 (D.C.Cir.2010) (quoting Commercial Union Ins. Co., 999 F.2d at 583). A

few years ago, Judge Howell of this Court explained the remedy as follows:

               Interpleader relief is an equitable remedy designed to achieve an
               orderly distribution of a limited or finite fund. Where a party in
               control of contested property, the stakeholder, makes no claim on
               the property and is willing to release it to the rightful claimant,
               interpleader allows him to put the money or other property in
               dispute into the court, withdraw from the proceeding, and leave the
               claimants to litigate between themselves.

Metro. Life Ins. Co. v. Blyther, 964 F. Supp. 2d 61, 67–68 (D.D.C. 2013) (internal quotations and

citations omitted). Once the disinterested stakeholder [Judicial Watch] interpleads the funds into



                                                6
         Case 1:16-mc-01430-RBW Document 27 Filed 11/16/18 Page 7 of 9



the interpleader action, it is to be discharged with prejudice from any further liability.

Companion Prop. & Cas. Ins. Co. v. Apex Serv., Inc., 76 F. Supp. 3d 212, 215 (D.D.C. 2014).

       The Florida Judgment was a finite fund to which both Klayman and Luck asserted a

claim of right. Judicial Watch made no claim to the funds and was willing to release the money

to whomever had the superior right. Upon payment into the Ohio Court registry, Judicial Watch

was properly dismissed. Because the Florida Judgment was paid into the interpleader action, the

judgment was satisfied, and Judicial Watch is entitled to relief under Rule 60(b). This finding

was previously made by the Ohio Court, which clearly stated: “This Court finds that Judicial

Watch, Inc. has indeed satisfied its duties with respect to payment of Klayman’s judgment

against Judicial Watch, and there remain no valid claims against Judicial Watch.” Exhibit F

(emphasis added). The Ohio Court’s finding is final and binding on Klayman. Klayman’s Writ of

Execution, filed in this Court as a collateral attach on the Ohio Court, is improper because the

judgment was paid and satisfied on January 27, 2017. Exhibit E; Exhibit F. Therefore, the Writ

of Execution should be dismissed and marked paid and satisfied.

       B.      Klayman’s Writ of Execution is Barred by Res Judicata

       Under the doctrine of res judicata, a party is prevented from relitigating a claim or issue

that was the subject of an earlier lawsuit. “Under the doctrine of res judicata, or claim

preclusion, a subsequent lawsuit will be barred if there has been prior litigation (1) involving the

same claims or cause of action, (2) between the same parties or their privies, and (3) there has

been a final, valid judgment on the merits, (4) by a court of competent jurisdiction.” Capitol Hill

Group v. Pillsbury, Winthrop, Shaw, Pittman, LLC, 569 F.3d 485, 490 (D.C.Cir.2009) (internal

citations and quotation marks omitted). Res judicata not only bars any claim that was finally

adjudicated in a prior lawsuit, but it “forecloses all that which might have been litigated



                                                 7
           Case 1:16-mc-01430-RBW Document 27 Filed 11/16/18 Page 8 of 9



previously.” I.A.M. Nat'l Pension Fund v. Indus. Gear Mfg., 723 F.2d 944, 949 (D.C.Cir.1983).

When used in this sense, res judicata bars Klayman from pursuing a Writ of Execution in this

Court based on the Florida Judgment because a final order from the Ohio Court has resolved

these issues and claims.

       Klayman and Judicial Watch were both parties to the Ohio Court collection action

pursuant to Luck’s Creditor’s Bill. The Ohio Court finally determined that Luck’s rights to the

Florida Judgment were superior to Klayman’s and disbursed the funds to her. As a non-interested

stake holder, Judicial Watch was dismissed from the interpleader action upon payment of the

Florida Judgment into the Ohio Court’s registry. Klayman pursued all available appeals of the

Ohio Court’s rulings through the Ohio court system and then unsuccessfully pursued a petition

for writ of certiorari to the U.S. Supreme Court. At no time during the entire appeal process did

Klayman ever contend that Judicial Watch failed to properly not pay the Florida Judgment into

the interpleader action. The findings and orders of the Ohio Court are now final and binding on

Klayman and Judicial Watch. The Ohio Court’s holdings include the express finding that Judicial

Watch paid and satisfied the Florida Judgment. Exhibit F. Klayman is now barred by res judicata

from relitigating that issue in this forum.

       This Court should not allow Klayman to pursue any further action on the Writ of

Execution. Klayman is attempting to relitigate a central issue that was finally resolved by the

Ohio Court – whose rights to the Florida Judgment are superior. Klayman’s duplication of

proceedings multiplies litigation burdens, increases costs for Judicial Watch and others, and

promotes inefficiency. Klayman is attempting to violate the policy against collection of a double

recovery for the same Judgment. This is clearly not the intent of 28 U.S.C. § 1963 or Fed. R. Civ.

Pro. 69.



                                                8
         Case 1:16-mc-01430-RBW Document 27 Filed 11/16/18 Page 9 of 9



                                         CONCLUSION

       WHEREFORE, for all of the foregoing reasons, Judicial Watch respectfully requests that

this Court award the following relief:

               1.     GRANT this Motion to Dismiss;

               2.     Mark the Writ of Execution as paid and satisfied as of January 27, 2017;

       and

               3.     For such other relief as the Court deems appropriate.

Dated: November 16, 2018                    Respectfully submitted,

                                            /s/
                                            __________________________________
                                            Richard W. Driscoll (436471)
                                            DRISCOLL & SELTZER, PLLC
                                            300 N. Washington St., Suite 610
                                            Alexandria, Virginia 22314
                                            703.822.5001 Telephone
                                            703.997.4892 Facsimile
                                            Email: rdriscoll@driscollseltzer.com

                                            Counsel for Defendant Judicial Watch, Inc.



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 16th day of November 2018, a copy of the foregoing
and all attachments were served by Court’s ECF electronic filing system on all counsel listed on
the Notice of Electronic Filing.

                                            /s/
                                            __________________________________
                                            Richard W. Driscoll




                                               9
